DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (07/07/2022), in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	Upon initial entry, claim (1 -10, 12, 13 and 15) remain pending, of which claims (1, 8, 9, 10, 12, 13 and 15) are the seven (7) parallel running independent claims on record, being amended. Claims (11 and 14) were cancelled. 

3.1.	The undersigned thanks applicant representative (Atty. A. Kotev; Reg. No. 57,668) for the new list of amendments provided, clear stated remarks and observations.

            Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the new combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part were very well-known and used in the SHVC and/or MV-HEVC codec, way before the invention was filed. 

4.2.	It is also valid to point out that to prove patentability at the USPTO, the claim language must present a clear defined functionality, and/or an algorithm execution, that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. The presented amended list of claims, (as currently stated) fails this requirement. 

4.3.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks associated with the new incorporated feature amendments, the Examiner considers;

5.1.	Applicant argues a failure to disclose the amended feature of […encoding of the second picture comprising encoding a first reference between the part of the second picture and at least one logical unit of the first set of logical units; [page 9]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the PA combined on record, teaches:
_ encoding/decoding into the bitstream a first picture belonging to a first layer (e.g. first BL layer (Layer 0); [Henry 19: 40]) in the form of a first set of logical units; (e.g. in the NALU; [Hendry; 12: 60])
_ encoding into the bitstream a second picture belonging to a second layer different from the first layer, (e.g. second EL layer (Layer 1); [Henry 19: 40]). Yamamoto analogously and more detailed discloses the same featured steps in at least (e.g. see also Figs (17, 21) in [Yamamoto; 45: 30; 52: 15]). 

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

					      Claim rejection
		                              35 USC § 103 rejection
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -15) is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry; et al (US Patent 10,136,152 hereafter “Henry”), in view of Yamamoto; et al. (US Patent 10,187,659, hereafter “Yamamoto”).

Claim 1. (Currently Amended) Henry discloses the invention substantially as claimed - A method for encoding video data into a bitstream of logical units, the video data comprising pictures, the method comprising: (e.g. an apparatus and methodology for multi-layer scalable encoding (Fig. 2B) and decoding (i.e. see video/image data merging and reconstruction Fig. 3B) of the target bitstream (CVS), in accordance with the SHVC/MV-HEVC codec standards; [Summary]). 
Henry further teaches - encoding into the bitstream a first picture belonging to a first layer (e.g. first BL layer (Layer 0); [Henry 19: 40]) in the form of a first set of logical units; (e.g. in the NALU; [Hendry; 12: 60])
encoding into the bitstream a second picture belonging to a second layer different from the first layer, (e.g. second EL layer (Layer 1); [Henry 19: 40])
It is note that Henry very briefly teaches roi combination of the first and second layers in [Col. 20: 55 -21: 10].
For the purpose of additional clarification, and in the same field of endeavor, Yamamoto teaches an encoder/decoder (Figs. 15 and 16) for processing pictures and slices (see Fig. 4), combining and display different layers of the same, Fig. 2; [Col. 10], in accordance with the same SHVC/MV-HEVC codec standards [Yamamoto; 2: 05]).
Yamamoto further and specifically teaches - at least a part of the second picture being configured to display at least a first part of the first picture, the encoding of the second picture comprising encoding a first reference between the part of the second picture and at least one logical unit of the first set of logical units; (e.g. Figs (17, 21) as described in at least [Yamamoto; 45: 30; 52: 15])
Therefore, it would have been obvious to one skilled in the art before effective filing date of the claimed invention, to modify the codec architecture of Henry, with the codec architecture of Yamamoto, in order to provide (e.g. a highly optimized codec technique, by employing efficient layer identification information provided in the VPS; [Summary].)

Claim 2. (Original) Henry/Yamamoto discloses - The method according to claim 1, wherein the method further comprises; (e.g. Henry teaches operation for one or more set of layers; [Henry Col. 28]).
Yamamoto further teaches - encoding into the bitstream a third picture in the form of a second set of logical units, the third picture belonging to a third layer different from the second layer, (e.g. see three level layers (L1, L2, L3); [Yamamoto; 10: 5])
and the encoding of the second picture further comprises encoding a second reference between a second part of the second picture and at least one logical unit of the second set of logical units; (e.g. see Fig. 2; and at least [Yamamoto; Col. 10]; the same motivation applies herein.)

Claim 3. (Original) Henry/Yamamoto discloses - The method according to claim 1, wherein the method further comprises encoding into the bitstream information associated with the second layer, the information comprising a list of the layers containing logical units referenced by the parts of the second picture; (e.g. a list of layers used in at least; [Henry; 40: 25])  

Claim 4. (Original) Henry/Yamamoto discloses - The method according to claim 3, wherein the method further comprises encoding information associated to each layer indicating if each layer -2-Attorney Docket: 1000-27247-CINCcomprises or not at least one picture having a part referencing logical units of another layer; (e.g. see at least step 422; Figs. 4A, 4C; [Henry; 29: 62; 31: 20])

Claim 5. (Original) Henry/Yamamoto discloses - The method according to claim 1, wherein the encoded pictures are further grouped into access units, one access unit grouping pictures with a same timing, and wherein the first picture and the second picture belong to the same access unit or to two correlated access units; (e.g. see at least Figs. (4C, 5), where multiple configurations of the same may applied for AU composition; [Henry; 31: 20 and 34: 20])

Claim 6. (Original) Henry/Yamamoto discloses - The method according to claim 1, wherein the encoding of the second picture further comprises encoding a second part of the second picture in the form of logical units belonging to the second layer, the second part being different from the first part; (e.g. see Figs (17, 21) as described in at least [Yamamoto; 45: 30; 52: 15]; the same motivation applies herein.)

Claim 7. (Original) Henry/Yamamoto discloses - The method according to claim 1, wherein encoding the first reference comprises: encoding a first sub-reference between the first part and a slice address, encoding a second sub-reference between the slice address and the at least one logical unit of the first set of logical units; (e.g. see slide address used for codec process, in at least [Yamamoto; 47: 42]; the same motivation applies herein.)

Claim 8. (Original) Henry/Yamamoto discloses - A method for merging at least two bitstreams of logical units of video data, comprising: 
assigning at least one merged layer to the logical units of each bitstream; 
defining a merging layer; encoding a merging picture belonging to the merging layer, the merging picture comprising at least, per merged layer, a part of a picture and an associated reference between the subpicture and logical units of the merged layer; 
merging into one encoded bitstream the merging picture and the logical units of the merged bitstream. (Current lists all the same elements as recite in claim 1 above, but in reversible “merging method” form and is/are therefore on the same premise.) 

Claim 9. (Original) Henry/Yamamoto discloses - A method for decoding video data from a bitstream of logical units, the video data comprising pictures, the method comprising:
detecting that a first picture of a first layer comprises a part of the first picture, the part of the first picture comprising a reference to logical units of a second picture belonging to a second layer; 
selecting the referenced logical units; 
decoding the referenced logical units to obtain the part of the first picture. (Current lists all the same elements as recite in claim 1 above, but in reversible “decoder method” form and is/are therefore on the same premise.) 

Claim 10. (Original) Henry/Yamamoto discloses - The method according to claim 9, wherein the method comprises beforehand: 
analysing a header associated with the first layer; detecting that the first layer uses logical units from at least a second layer; (e.g. head syntax description in [Henry; 22: 10])
filtering logical units to keep logical units associated with the first layer and the at least second layer; (e.g. filtering of the NAL, for syntax analysis, in at least [Henry; 22: 20])

Claim 11. (Canceled)  

Claim 12. (Currently Amended) Henry/Yamamoto discloses - A non-transitory computer-readable storage medium storing instructions of a computer program for implementing each of the steps of a method for encoding video data into a bitstream of logical units, the video data comprising pictures, the method comprising: 
encoding into the bitstream a first picture belonging to a first layer in the form of a first set of logical units; encoding into the bitstream a second picture belonging to a second layer different from the first layer, at least a part of the second picture being configured to display at least a first part of the first picture, the encoding of the second picture comprising encoding a first reference between the part of the second picture and at least one logical unit of the first set of logical units. (Current lists all the same elements as recite in claim 1 above, but in reversible “CRM” form and is/are therefore on the same premise.) 

Claim 13. (Currently Amended) Henry/Yamamoto discloses - A device comprising a processing unit configured for carrying out each of the steps of  method for encoding video data into a bitstream of logical units, the video data comprising pictures, the method comprising: encoding into the bitstream a first picture belonging to a first layer in the form of a first set of logical units; encoding into the bitstream a second picture belonging to a second layer different from the first layer, at least a part of the second picture being configured to display at least a first part of the first picture, the encoding of the second picture comprising encoding a first reference between the part of the second picture and at least one logical unit of the first set of logical units. (Current lists all the same elements as recite in claim 1 above, but in reversible “Device” form and is/are therefore on the same premise.)   

Claim 14. (Canceled)  

Claim 15. (Currently Amended) Henry/Yamamoto discloses - A media storage device storing a signal carrying encoded video data as a bitstream of logical units, the video data comprising pictures, as resulting from  method for encoding video data into a bitstream of logical units, the video data comprising pictures, the method comprising: encoding into the bitstream a first picture belonging to a first layer in the form of a first set of logical units; encoding into the bitstream a second picture belonging to a second layer different from the first layer, at least a part of the second picture being configured to display at least a first part of the first picture, the encoding of the second picture comprising encoding a first reference between the part of the second picture and at least one logical unit of the first set of logical units. (Current lists all the same elements as recite in claim 1 above, but in reversible “media storage device” form and is/are therefore on the same premise.)   

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 10,187,659 B2		Yamamoto; et al.	H04N19/30; H04N19/187; H04N19/61; 
US 11,159,827 B2		Choi; et al.		H04N19/172; H04N19/174; H04N19/119; 
US 10,136,152 B2		Hendry; et al.		H04N19/132; H04N19/895; H04N19/46; 
US 9,774,927 B2		Rusert; et al.		H04N19/30; H04N21/434; H04N21/8451; 
US 9,674,519 B2		Chen; et al.		H04N19/117; H04N19/597; H04N19/70; 

7.2.	Non Patent documentation (NPL):

_ Description of scalable video coding technology by Qualcomm; Chen; 2012.
_ Reference layer cropping offset signaling in SHVC; Known; 2013.
_ SHVC Upsampling with phase offset adjustment; Mino; 2013.
_ On tile fraction slices and signaling slices per subpictures; Quedraogo; 2020.

                                                                CONCLUSIONS

8.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's SPE supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.